Citation Nr: 1820723	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-23 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II, or as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2017, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the June 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

In June 2017, the Board remanded the claim of entitlement to service connection for hypertension, to include as secondary to service-connected disability to the AOJ for a new VA medical opinion.  VA examination was conducted in July 2017.  Upon review of the report of examination, the Board finds that it is inadequate to rely upon in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the prior remand, the Board instructed the AOJ to undertake additional development to include obtaining a new VA medical opinion to address whether the Veteran's hypertension is directly related to his service, or secondary to a serviced-connected disability.  The resulting Hypertension Disability Benefits Questionnaire (DBQ) indicates the VA-contracted examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The practitioner reasoned that the Veteran reported hypertension was first diagnosed in the 1990's many years following service discharge and the medical evidence also shows that he was diagnosed with PTSD in 2000, also documenting a diagnosis of hypertension in his medical history.  In so finding, the practitioner concluded that if both diagnoses are linked, the Veteran's blood pressure should be normalized when he is not aggravated by PTSD; and, it is therefore unlikely that he would require multiple anti-hypertensive medications to control blood pressure.  The examiner did not indicate consideration of the studies referred to in the Board's previous remand or even mention exposure to Agent Orange.  

The practitioner also opined that the claimed condition is less likely than not (less than 50 percent) proximately due to or the result of the Veteran's service-connected condition.  The practitioner concluded "[b]ased on medical evidence and the records reviewed, I also believe that it is not related to any of his service connected conditions, to include Coronary Artery Disease, Peripheral Vascular Disease LLE, DM 2 with ED, tinnitus or peripheral neuropathy."  However, no rationale was provided for this conclusory statement.  

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claim, and that, regrettably, another remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.310 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, on remand, an addendum medical opinion is needed to address whether the Veteran's hypertension is secondary to a service-connected disability other than PTSD.  



Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination, by an examiner who has not previously examined him or provided an opinion in this case, with regard to his hypertension.  The examiner must review the claims file in conjunction with the examination. The examiner must accomplish the following:

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his presumed exposure to Agent Orange during active service.  The examiner must consider and specifically reference, in his or her opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure.  The examiner must explain why he or she finds this NAS Update statement significant or not significant as to the examiner's opinion.

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service. Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure.  The examiner must support any and all conclusions with a rationale.

b.  If the Veteran's hypertension is not due to Agent Orange exposure, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus, coronary artery diseases, peripheral vascular disease, or peripheral neuropathy.  The examiner must support any and all conclusions with a rationale.

(c)  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been chronically worsened (aggravated) by his service-connected diabetes mellitus, coronary artery diseases, peripheral vascular disease, or peripheral neuropathy.  The examiner must support any and all conclusions with a rationale.   

2.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

